Appeal by defendant (1) from an order entered August 21, 1959 granting plaintiff’s motion to punish defendant for contempt of court in failing to pay the full amount of alimony directed by a judgment of separation, fining him *861$1,040, the amount of the arrears, with leave to purge himself of his contempt by paying, in addition to the current alimony of $10 a week, $5 a week on account of the arrears; and (2) from an order entered September 25, 1959 granting reargument but adhering to the original decision. Order entered September 25, 1959 modified by striking from the second ordering paragraph the words “the original decision is adhered to” and by• substituting therefor the following: “the order entered August 21, 1959 be and the same hereby is amended by striking from its fifth ordering paragraph the figures 1 $5.00 ’ and ‘ $15.00 ’ and by substituting respectively therefor the figures 1 $2.00 ’ and ‘ $12.00 ’ ”, As so modified, said order of September 25, 1959 is affirmed, without costs. Under all the circumstances, it is our opinion that defendant should be permitted to purge himself of his contempt by paying $2 a week on account of the arrears, thus making a total of $12, instead of $15 per week for the current alimony and the arrears. Appeal from order entered August 21, 1959 dismissed, without costs. (Graffeo v. Graffeo, 7 A D 2d 741.) Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.